DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Response to Arguments
Applicant's arguments, in the amendment filed 3/22/2021, with respect to the rejections of claims 1-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al (US 2016/0371549) in view of Yang et al (US 2018/0189578) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zang et al (US 2019/0130182).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al (US 2016/0371549) in view of Zang et al (US 2019/0130182)
As to claim 1, Thiel teaches a  method for detecting at least one relevant region in surroundings of an ego vehicle, in which a situation exists which is relevant to the driving and/or safety of the ego vehicle from relevant measurement data of at least one sensor, which observes at least a portion of the surroundings, the method comprising:
 discretizing the measurement data onto pixels or voxels , wherein an existence of the situation is dependent on a presence of at least one characteristic object in the surroundings ( the characteristic object is  the "wheelchair user", paragraph [0028]), and (With the aid of these dimensions and the known distance from the camera from the depth image for each pixel, the frustum can be established as a projection into the spatial field of view (4) of the stereo camera. The frustum (6) has, in the case of a vanishing point perspective of the field of view (4), the three-dimensional shape of a truncated pyramid which is shown schematically in the FIGURE, paragraph [0028-0030]); analyzing the measurement data to detect a presence of a grouping of objects which contains the characteristic object, wherein the resolution of the pixels, and/or the voxels and/or the other representation is sufficient for detecting the grouping; and classifying a region in which the grouping is detected as a relevant region ( paragraph [0027-0029]).  While Thiel et al teaches the limitation above. Thiel fails to teach wherein a resolution of the pixels, and/or the voxels, being insufficient for directly detecting the characteristic object; classifying a region in which the grouping is detected as a relevant region; and evaluating, from the measurement data, at least one of: a change in size of the grouping over time and a change in density of the grouping over time, and wherein an assessment as to whether a region containing the grouping is a relevant region additionally depends on at least one of: the change in size over 
As to claim 2, Zang et al teaches the method as recited in claim 1, wherein another vehicle is selected as the characteristic object, and the grouping encompasses as a further object, 
As to claim 3, Zang et al teaches the method as recited in claim 1, wherein a vehicle component which is separated from a vehicle or a vehicle cargo item which is separated from the vehicle is selected as the characteristic object, and the grouping encompasses, as the further object, in addition to the component or the cargo item, at least one road boundary and/or at least one lane marking (Each group may include lane marking candidates near each other.  The groups may be grouped based on a lateral spacing perpendicular to the direction of the road segment.  The direction of the road segment may be defined by a heading associated with the road segment in the geographic database 123.  The direction of the road segment may be parallel to road boundaries 12.  Alternatively, the direction of the road segment may be based on the trajectory 10 of a vehicle traveling on the road segment.  The trajectory 10 may be the link stored in geographic database 123 that estimates the location and direction of the road.  The later spacing for defining the lane marking candidates 11a-11n may be measured from a centerline of the road segment.  Lane marking candidates in a first distance range from any of these reference positions are labeled in a first group, lane-marking candidates in a second distance range from any of these references positions are labeled in a second group, and so on; paragraph [0077]).
As to claim 4, Zang et al teaches the method as recited in claim 1, further comprising: evaluating, from the measurement data, a relative speed of the grouping relative to the ego vehicle, and/or a relative speed of the grouping relative to a road, and wherein an assessment as to whether a region containing the grouping is a relevant region additionally depends on the relative speed (paragraph [0092-0093]).

As to claim 6, Zang et al teaches the method as recited in claim 1, wherein, in response to a region having been classified as a relevant region, a further sensor is actuated and/or incorporated to acquire further measurement data from the relevant region (the geographic data 302 may additionally or alternatively include other data records such as, for example, POI data records, topographical data records, cartographic data records, routing data, and maneuver data, paragraph[0112]; [0116-0118]).
As to claim 7, Zang et al teaches the method as recited in claim 5, wherein such a change in the physical parameter of the measurement data acquisition is selected that, after the change, the resolution of the pixels, and/or the voxels is sufficient to detect the characteristic object, and/or a further sensor is selected whose resolution of the pixels, and/or the voxels is sufficient to detect the characteristic object (paragraph [0031]; [0042] [060], [0072]).
As to claim 8, Zang et al teaches the method as recited in claim 1, wherein, to check for the presence of the grouping, a subset of the measurement data relating to a region of the surroundings of the ego vehicle that is located at a predefined minimum distance from the ego vehicle is pre-selected ( paragraph [045];[0054],[0081],[0155]).
As to claim 9, Thiel teaches the method as recited in claim 7, wherein, from a plurality of objects and/or groupings detected on the basis of the measurement data, a portion of the measurement data that is attributed to the detected objects and/or groupings is ascertained based on of a model of a contrast mechanism, and/or further physical imaging models, for the acquisition of the measurement data (paragraph [0028]).
As to claim 10, Thiel teaches the  method as recited in claim 1, wherein, in response to a region having been classified as a relevant region at least one of: a physical warning mechanism which is perceptible to a driver of the ego vehicle is actuated a drive system is actuated, a steering system is actuated, a braking system is actuated, for avoiding negative consequences for the ego vehicle, for the driver or for other road users, for adapting a speed of the ego vehicle and/or a trajectory of the ego vehicle (Depth and 2D images preferably provide data for at least one diver assistance function. Known camera-based driver assistance functions are e.g. lane departure warning (LDW), lane keeping assistance/system (LKA/LKS), traffic sign recognition (TSR), speed limit assist (SLA), intelligent headlamp control (IHC), forward collision warning (FCW), precipitation/rain and/or daylight detection, adaptive cruise control (ACC), parking assist as well as automatic emergency brake assist (EBA) or emergency steering assist (ESA), paragraph [0015]; see also Zang et al paragraph [0095-0097]).
The limitation of claim 15 has been addressed above. 
				Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


NANCY. BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664